Citation Nr: 0400414	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed lupus and 
fibromyalgia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1970 to November 
1970.  

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO.  

(These matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required.)  



REMAND

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  

The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The VCAA and the implementing regulations in part provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision in October 2002; in a Statement of the Case 
(SOC) in January 2003; and in a July 2002 letter, the RO has 
notified the veteran of the evidence needed to substantiate 
her claim of service connection for lupus and fibromyalgia.  

Specifically, in the Rating Decision, and the SOC, the RO 
provided the veteran with the regulatory principles relating 
to service connection, and notified the veteran of the 
evidence it considered.  The RO also explained essentially 
what the evidence must show for a service connection for 
lupus and fibromyalgia.  

Further, in the July 2002 letter, the RO informed the veteran 
about VCAA and the duties of VA under the Act.  Specifically, 
the RO notified the veteran of what information and evidence 
was needed from her, what she could do to help with her 
claim, and what specifically VA would do to assist her to 
obtain evidence for her claim of service connection.  

As to its duty to assist under the VCAA, the Board notes that 
the RO has also made an effort to assist the veteran in 
obtaining evidence for her claim, to include requesting 
service medical records and medical records to which she has 
referred from VA and her private physician, however the Board 
notes that there is currently no VA examination of record.  

The veteran contends that the current lupus and fibromyalgia 
are the result of the episode of mononucleosis she suffered 
while in service in October 1970 and has submitted several 
articles in support of these assertions.  

The medical records from the Columbia, SC VA Medical Center 
(VAMC) show that the veteran has undergone treatment for 
lupus and fibromyalgia, among other conditions, from August  
2001 to June 2002; however, the date of onset or cause for 
these conditions is not apparent from the submitted records.  

The medical records from the VA Outpatient Clinic dated from 
August 2001 to December 2002 likewise show continuing 
treatment for lupus and fibromyalgia without mention of a 
date of onset or likely etiology.  

The medical records from Thomas Parrish, M.D., dated from 
December 1999 to June 2002, show that he treated the veteran 
for lupus and fibromyalgia.  His initial treatment note dated 
in December 1999, indicated that, at the time he began 
treating her, she had a history of lupus and fibromyalgia.  

The records from A.M. Bamashmus, M.D., dated from January 
2000 to January 2001 indicate that he was treating the 
veteran primarily for a condition unrelated to her lupus and 
fibromyalgia.  Dr. Bamashmus likewise only noted a past 
history of lupus and fibromyalgia. 

The Board notes that the veteran was never afforded the 
opportunity for a VA examination to determine the nature and 
likely etiology of the lupus and fibromylagia.  Such should 
be accomplished on remand.  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of service connection for lupus and fibromyalgia, and as the 
record does not contain sufficient medical evidence to decide 
the service connection issue, the RO should arrange for the 
veteran to undergo a VA examination.  See the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A § 5103A (West Supp. 2002), 
codified at 38 C.F.R. § 3.159 (2003) and its implementing 
regulations published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
her provide information regarding all 
treatment for lupus and fibromyalgia 
received since her discharge from active 
service.  The RO should undertake to 
obtain all records from VA and any other 
treatment source identified by the 
veteran. 

3.  The RO should arrange for the veteran 
to undergo a VA examination to ascertain 
the current nature and likely etiology of 
the claimed lupus and fibromyalgia.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Based 
on his/her review, the examiner should 
furnish an opinion as to whether it is at 
least as likely as not that the veteran 
has a current disability manifested by 
lupus and fibromyalgia due to the episode 
of mononucleosis or other disease or 
injury that was incurred in or aggravated 
by service.  A complete rationale for all 
opinions expressed should be provided.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection.  If any decision 
remains adverse to the veteran, the RO 
should provide the veteran and her 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




